Exhibit 10.P.9

 

LOGO [g48042image10p9.jpg]         FINANCIAL INNOVATORS                     THE
FINOVA GROUP INC.                     4800 N. SCOTTSDALE ROAD
                    SCOTTSDALE, AZ 85251-7623                     TEL
480-636-4800/ 800 7FINOVA                     INTERNET www.finova.com

February 20, 2006

Dear Philip Donnelly,

This letter restates your severance benefits.

Base Severance

 

  1) Base severance - in the event you are involuntarily terminated for reasons
other than cause or performance, you will be eligible to receive severance pay
in a lump sum, less applicable taxes, equal to 4 weeks for each full year of
service prorated for partial years with a minimum of 52 weeks and a maximum of
78 weeks of base salary. As of this writing, your base severance is equal to 52
weeks.

Additional Severance

 

  2) In recognition of your contribution during 2003, in addition to the base
severance pay detailed in (1) above, you were given another 12.57 weeks of
severance.

 

  3) In recognition of your contribution during 2004, in addition to the base
severance pay detailed in (1) and the additional severance detailed in
(2) above, you have been awarded another 10.40 weeks of severance.

 

  4) In recognition of your contribution during 2005, in addition to the base
severance pay detailed in (1) and the additional severance detailed in (2) and
(3) above, you have been awarded another 14.63 weeks of severance

You may have the opportunity to be awarded additional severance weeks for future
years. Those awards are discretionary and based upon the criticality of your
position and your performance.

The total of your base and additional severance weeks may exceed the 78-week
maximum stated in (1) above.

Funding for the payment of severance is secured in the FINOVA Severance Trust.

Since the task of liquidating the portfolio cannot be forecast precisely, it is
difficult to predict our staffing needs, but every effort will be made to give
you at least 30 days notice of your termination date.



--------------------------------------------------------------------------------

COBRA

The Company will pay COBRA premiums medical, dental and vision on your behalf
for a period of time equal to the number of weeks of your base severance pay
(item (1) above), rounded to the next whole month with a minimum of 12 months up
to a maximum of 18 months. You must be a participant in the Plans at the time
you are terminated and enroll in COBRA by sending the enrollment material to
Aetna COBRA Administration to receive this benefit. The additional severance
weeks granted to you for 2003, 2004 and 2005 in items (2), (3) and (4) above
will not be eligible for Company paid COBRA premiums nor will any additional
weeks granted in the future through that program. As of this writing, you are
entitled to 12.00 months of company paid medical, dental and vision.

Career Continuation Counseling

You will also receive executive career-planning services to help you obtain
future employment. Our outplacement vendor at this time is Lee Hecht Harrison.
You are entitled to their 12-month program. Additional details about the program
benefits will be communicated to you at the time of your severance.

Other Severance Benefits

Financial/Estate Planning

You are eligible for financial/estate planning services for up to 12 months from
your termination date. The Company will reimburse you up to $8,000 for the costs
incurred by you and/or your spouse in connection with financial counseling. The
advice is to be provided by a licensed financial advisor of your choosing. This
service includes, but is not restricted to tax preparation.

Exec-U-Care

You are eligible to continue your Exec-U-Care services for 12 months from your
termination date. The Exec-U-Care program is used to pay for medical, dental or
vision services not covered by the group health plans up to a total of $5,000
each calendar year. Co-payments, deductibles and any out of pocket costs
associated with dental and doctor visits are covered benefits under this
program. Exclusions and limitations of the program are in the enrollment
information you already have.

Executive Physical Exam Benefit

You are eligible to be reimbursed up to $3,200 for one annual physical during
the calendar year of your termination and one annual physical during the
calendar year following your termination date. The physical can be arranged
either through your primary care physician or at a medical facility of your
choosing. The physical include a comprehensive physical exam, associated
laboratory work, audiogram, glaucoma screening, resting electrocardiogram, chest
x-ray, treadmill stress test and associated laboratory work, as applicable.

Resignations and Terminations for Cause or Performance

If you voluntarily resign or are terminated for cause or performance at any
time, you are not eligible to receive severance benefits.

Nothing in this letter forms a contract of employment for any specific duration
or on any specific terms, and FINOVA retains the right to terminate your
employment at any time.



--------------------------------------------------------------------------------

This letter is subject to the terms of applicable policies and the specific
plans relating to the matters noted above, such as FINOVA’s Severance Pay Plan,
Enhanced Severance Plans, the Annual Bonus Plans and the Employee Severance and
Bonus Trusts, which are incorporated by reference. If those policies or plans
conflict with this letter, the terms most beneficial to the employee shall
control.

If you have any questions, please feel free to call me at 480-636-6544.

Sincerely,

 

/s/ Susan DeFelice

Susan DeFelice Vice President – HR & Benefits

Employee Acceptance

In signing below you are agreeing to the terms of this letter. You are also
acknowledging your understanding that you are not able to voluntarily terminate
employment and still receive any severance payment.

 

   

/s/ Philip A. Donnelly

  Philip A. Donnelly   Date: February 22, 2006